Citation Nr: 0829840	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include cervical compression fracture, 
degenerative disc disease, and osteoarthritis. 

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of a right hip fracture, and, if so, whether the 
claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1949 to December 
1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before a Hearing Officer at the RO in 
April 2007, and also testified before the undersigned 
Veterans Law Judge at a videoconference hearing between the 
RO and the Board at VA Central Office in July 2008.  
Transcripts of those hearings are contained in the claims 
file.  

The issues of entitlement to service connection for a 
cervical spine disorder, and entitlement to service 
connection for residuals of a right hip fracture as a 
reopened merit-based determination are herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.


FINDINGS OF FACT

1.  By an RO rating action in March 1980, the veteran's claim 
of service connection for a right hip disorder was denied.  
The rating action as to that claim became final when not 
timely appealed.  

2.  The evidence received since that last prior denial of the 
claim for service connection for a right hip disorder (now 
addressed as residuals of a right hip fracture), relates to 
unestablished facts necessary to substantiate all that claim, 
and creates a reasonable possibility of substantiating that 
claim.


CONCLUSION OF LAW

New and material evidence has been received since the last 
final decision denying service connection for residuals of a 
right hip fracture, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for residuals of a 
right hip fracture.  That reopened claim is the subject of 
remand, below.  Hence to the limited extent of this request 
to reopen herein decided, there is no reasonable possibility 
that any notice or development assistance would further the 
claim.

II.  Request to Reopen Claim for Service Connection for
Residuals of a Right Hip Fracture

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007) ; 38 C.F.R. § 3.303 (2007)

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

In this case, the RO previously denied the veteran's right 
hip disorder claim in March 1980 base on service evidence of 
right hip fracture prior to service, and no evidence of 
disability in service.  The veteran did not appeal that 
decision, and accordingly it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

Evidence received since that last prior final denial includes 
an initial VA treatment record in September 2003 informing of 
current status post right total hip replacement in 1983, with 
complaints of ongoing hip pain.  Also added to the record is 
testimony provided at the RO hearing in April 2007 and at the 
Board video-conference hearing in July 2008, as discussed in 
the Remand portion of this decision, below.  The veteran 
testified to an accident or accidents in service which 
increased the severity of his right hip condition.  This 
evidence is new, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for residuals of a right hip fracture is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for residuals of a right hip 
fracture is reopened.  


REMAND

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements that 
there is an event, injury, or disease in service; there is 
evidence of current disability; the medical evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the July 2008 videoconference hearing, the veteran 
testified that his military occupational specialty (MOS) in 
service was heavy equipment operator.  He further testified 
that while in service he was attacked by a fellow soldier who 
suffered from a mental condition, suffering four or five 
blows from a rifle, breaking the stock and knocking his 
helmet off his head and causing his neck injury.  He asserted 
that his neck was sore at the time but he did not seek 
medical attention and did not press charges against the 
soldier.  He testified that the medic filed a report.  He 
added that he had requested the records, but had been told 
that the files were all destroyed in a fire at Fort Snelling.  
In response to questioning, the veteran acknowledged that 
upon service separation examination he had not complained 
about his neck because it was not bothering him at the time.  
He added that an occasional stiff neck was the extent of his 
difficulty, and that after service he also did not have 
significant difficulty, though he did have problems looking 
up.  

The veteran testified that the first time he took notice of 
difficulty with his neck was when he had an examination for 
Social Security, and the examining physician told him he had 
a problem with his neck, with limitation of motion to only 
about 15 degrees.  The veteran confirmed that he had been 
receiving Social Security disability benefits since 1990.  

He testified that he first learned that he had had a cervical 
fracture when he underwent a VA examination with X-rays 
approximately five years ago, with the physician informing 
him that he had residuals of a cervical fracture and a 
fracture of the shoulder blade, with osteoporosis.  

Regarding his right hip, the veteran testified that in basic 
training they were crossing a dry riverbed on monkey bars, 
hand-over-hand, and he fell approximately 20 feet.  He 
reported that he sought medical help at the company level and 
was told he probably had just aggravated his hip.  He added 
that he missed a day of basic training, was given a 
medication to rub on his hip, and returned to his company, 
without having X-rays taken.  He in effect denied complaining 
about his hip thereafter, explaining that otherwise he would 
have had to repeat basic training.  He added that after basic 
training he was stationed in Alaska, and worked on snow 
removal in the winter.  He noted that he never missed work 
due to illness or injury, adding that fellow soldiers would 
kid him about limping for a few days, but he never complained 
about his hip.

The veteran also testified to another injury in service when 
he was pumping oil into a tank about 20 feet up, and the wind 
blew him off and he fell on some rocks.  He reported still 
another incident in which he fell from the back of a truck 
and fell, but still he did not then complain.  He explained 
that he did not believe in going to doctors.  He further 
explained that his original injury to the right hip occurred 
when he was three years old, and so it was healed when he 
went into service.  He added, though, that he did limp prior 
to entering service with one leg shorter than the other, but 
he had pain in the hip after service and never had pain in 
the hip before service.  He acknowledged that he had right 
hip replacement surgery in 1983.  Regarding his service 
separation, he explained that he had a pending appointment at 
a hospital for his hip when he was separated from service, 
but did not delay his service separation because he was told 
that if he did he would have to stay in the service a lot 
longer.  He added that he turned the document of the hospital 
appointment in to the VA in Los Angeles, but was told that he 
did not have any VA eligibility because he waited over a year 
after service to go to VA.  

The veteran's testimony before a Hearing Officer at the RO in 
April 2007 was substantially consistent with that before the 
undersigned, with a few additional details.  Specifically, at 
the RO hearing he testified that following the incident when 
he was attacked and struck with the stock of a rifle, he 
believes he had continuous pain, though he never paid it any 
attention and sought no treatment but simply tolerated the 
condition.  He testified that he did, however, go on sick 
call after falling approximately 20 or more feet from the 
parallel bars crossing a riverbed, and missed a march after 
that incident because he could not walk.  However, he also 
denied getting continuous treatment in service after that 
injury, attesting that he simply tolerated the condition.  

VA treatment records include an initial treatment visit in 
September 2003.  The veteran then reported having chronic low 
back pain and chronic neck pain, and further reported a 
history of surgeries including right total hip replacement in 
1983, and L5 laminectomy (with no date provided).  The 
veteran also then reported a history of multiple fractures, 
as well as a history of being hit with a rifle butt three 
times in the military.  

VA cervical spine X-rays were obtained in October 2003 with 
findings of moderately severe disc disease and 
osteoarthritis, as well as mild probable mid-cervical 
compression fractures which were most likely old.  

A record of primary care treatment evaluation in December 
2005 documents complaints of neck pain related to an injury 
in service, for which the veteran reported taking Aleve and 
using a heating pad with some relief.  The examiner assessed 
moderately severe cervical disc disease and osteoarthritis, 
and mild probably mid-cervical compression fractures which 
were most likely old.
 
The veteran's consistent testimony affords evidence of 
incidents in service to support his claim, and VA clinical 
records from recent years document the current disabilities 
to support his claim.  The October 2003 X-ray assessment of 
probable old compression fracture indicates a possible link 
to the veteran's reported assault incident in service with 
blows to the head or helmet, necessitating a VA examination 
to address etiology of his cervical spine claim, under 
McLendon.  Also, his reports of difficulty with his right hip 
since a fall in service aggravated his prior right hip 
fracture indicate the possibility of a link between that fall 
and current disability of the right hip.

Regarding these indications, the Board notes that medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Thus the veteran's testimony may serve to 
support his claims as evidence that the reported fall in 
basic training aggravating his hip, and evidence that the 
reported attack with a rifle butt in service caused or 
contributed to a current cervical spine disorder.  

That is particularly the case where, as may be the case here, 
service treatment records (STRs) were potentially lost.  The 
claims file documents that STRs were requested in October 
2005 but no reply was received.  Some copies of daily sick 
call reports were obtained.  A further attempt should be made 
to obtain STRs.   

Although the veteran reported at the September 2003 initial 
VA treatment a history of multiple fractures, he reported at 
his hearing in July 2008 that he had been unaware of past 
cervical fractures until his initial VA visit in 2003.  The 
only other fracture noted in the record is his self-reported 
right hip fracture at the age of three.  Thus, there remain 
several related questions:  What additional fractures did the 
veteran suffer over his lifetime?  What were the 
circumstances of those injuries?  Did they involve work 
outside service?  Did he perform physically demanding work 
outside service that may have caused stress or injury to his 
right hip and/or neck?  That September 2003 initial treatment 
record lists "electrician" as the veteran's apparent 
profession, but does not inform of the duration of that work, 
nor does it inform of any accidents or injuries which (may 
have) occurred over the course of his post-service work 
career.  

The veteran did provide a hand-written chronology, mostly 
regarding claimed in-service injuries or in-service 
aggravation of his hip.  However, he did then report that he 
injured his knees and back in 1990, causing him to retire 
from the International Brotherhood of Electrical Workers 
Union (IBEW) based on disability and qualifying him for 
permanent Social Security disability retirement.  However, 
while the RO sent the veteran a VCAA letter in October 2005, 
it did not then request that he provide authorization to 
obtain private treatment records including as related to 
those injuries in 1990.  

The September 2003 VA initial treatment record does note a 
history of a colonoscopy two years before, and a cardiac 
work-up two months before, and thus the veteran has undergone 
some ongoing medical treatment outside VA prior to September 
2003, records of which are not reflected in the claims 
folder.  Other VA treatment records in October 2003 also 
inform of the veteran's past diagnosis and/or treatment for 
carpal tunnel syndrome.  It does not appear that the veteran 
has informed of such private records or provided 
authorization to obtain them in furtherance of his claims.  
VA should nonetheless endeavor to obtain such prior records 
of treatment or evaluation from non-VA sources, so that 
adjudication of his claims may be fully informed.  

The RO in August 2007 requested records from the Social 
Security Administration (SSA), but received a reply from the 
SSA in September 2007 informing that the veteran's medical 
records underlying the SSA disability determination had been 
destroyed.  However, the Board has on several occasions in 
other cases observed this response from the SSA, only to be 
followed by a further inquiry producing those records which 
had reportedly been destroyed.  Thus, a further request 
should be made to the SSA to obtain any records of disability 
determinations and medical records underlying those 
determinations.  The Court of Appeals for Veterans Claims has 
held that where a veteran is in receipt of SSA disability 
benefits, the medical records underlying that award are 
relevant to issues such as those on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  An additional attempt to obtain those 
records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to assist in 
obtaining additional records of treatment or 
evaluation between service and the present 
time.  This should include records pertaining 
to his right hip replacement surgery in 1983 as 
well as prior difficulties with the hip; 
records related to treatment for any injuries 
post service, including the 1990 injury which 
necessitated his disability retirement; records 
related to past employment and past insurance 
evaluations; records of periodic medical check-
ups; records of ongoing medical care including 
for chronic conditions inclusive of arthritis 
and degenerative disc disease, carpal tunnel 
syndrome, cardiovascular disease, and colon 
polyps, or other indicated diseases for which 
treatment has been obtained; and records from 
any other sources which may document past or 
ongoing physical disability.  The veteran 
should be asked to provide a chronological 
history of past physical injuries, illness, and 
treatments to the extent possible, with 
appropriate contact information of treatment 
providers and authorization to contact those 
providers.  All requests, and all records and 
responses received should be documented in the 
claims file.  All indicated development should 
be undertaken.  

2.  The RO should again seek to obtain the 
veteran's service treatment records.  All 
requests, and records and responses received, 
should be documented in the claims file.  

3.  The RO should also again request for 
association with the claims file, any Social 
Security disability determination(s) and the 
medical records underlying any such 
determination(s). 

4.  Thereafter, the veteran should be afforded 
an appropriate VA examination to address the 
nature and etiology as related to service, of 
his claimed cervical spine disorder, to include 
cervical compression fracture, degenerative 
disc disease, and osteoarthritis; and residuals 
of a right hip fracture (status post total hip 
replacement.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary studies, tests, and evaluations 
should be performed and the results noted in 
the examination report.  The examiner should 
answer the following:

a.  For each disorder of the cervical 
spine and right hip found, based upon 
examination findings, appropriate tests 
and studies, historical records, and 
medical principles, the examiner should 
provide an opinion, with full clinical 
rationale, as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder 
developed in service, including as related 
to an in-service injury, or is otherwise 
causally related to service, or whether 
such in-service causation or etiology is 
unlikely (i.e., less than a 50-50 
probability).  

b.  In answering these questions the 
examiner must first provide an opinion 
addressing whether the veteran's narrative 
regarding his injuries in service may be 
supportive of the claimed disabilities of 
the cervical spine and the right hip.  
Specifically, in testimony the veteran 
asserted that he injured his cervical 
spine, resulting in the compression 
fractures (first discovered upon VA X-ray 
examination in October 2003) when he was 
assaulted in service (his service was from 
August 1949 to December 1952) by a crazed 
fellow soldier who struck him multiple 
times with a rifle butt, breaking the 
stock of the rifle and knocking the helmet 
off the veteran's head.  However, he 
asserted that he did not then receive 
treatment and merely put up with the 
resulting sore neck.  The examiner must 
thus answer the implied question: is it at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
asserted blows which the veteran was able 
to merely "tough out" without notable 
impairment or any treatment at that time 
in service, did in fact result in cervical 
compression fractures detectable fifty 
years later? 

c.  Regarding his right hip, the veteran 
asserted in testimony that his right hip, 
which he fractured at the age of three and 
had been internally fixated at that time, 
was aggravated in service when he fell 
twenty feet from parallel bars crossing a 
dry riverbed during basic training, such 
that he went to sick call after that 
injury and missed a day of basic training 
and a march because he could not walk, but 
did not have continuous treatment after 
that in-service injury.  He also testified 
to having two other injuries in service, 
but did not specifically assert further 
injury to his hip during those incidents: 
he alleges that he was injured when he was 
pumping oil into a tank about 20 feet up, 
and the wind blew him off and he fell on 
some rocks; and he alleges that he fell 
from the back of a truck.  He has not 
alleged that he received significant 
treatment or had ongoing disability 
following those incidents.  He testified 
that he never missed work in service due 
to his injuries, but that fellow soldiers 
would kid him when he limped for a few 
days.  He added that he had had a limp 
prior to entry into service, but contended 
that he had pain in the hip after service 
where there was none before service.  The 
examiner must answer whether it at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that any or all 
of these reported injuries in service 
resulted in some or all of the current 
disability of the right hip, and if so, 
what is the current disability which was 
thus caused?

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  If 
any benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


